.                                                                                                   -
                                                                                                        .   .




                   OFFICE     Of    THE AlTORNEY   GENERAL             Of     TEXAS
                                      .     AUSTIN                                          .
    Q$?CVCR    SELLERS                       .*
    *mkmNerQMLI*L


                                                                                        .
     ibnorablo Alton          Ca hAOld           '                                              +
     f.%unty     .ALtOrAey
     arazorla      County             :
     Aqletcn,        Texlm
     paar slrr                             opinion      110. O-6632            -




                                                                       cod0    or   C~UL-




                                                           n 9, I: aa unable to
                                                           c abeno to convoy the
                                                     a paid by privato oo~.vsy-
                                                     nt 1s~ not  ha  until  there




                the ooae that a trial end. oorivlotlon hnd ~reocded
                tho conveyanoo to jail.  YOU 0gd0n      o-82 000~
                to0 My that uhem thdilWis ou)m t!M#A0~0 priaOnOr
              . the Cfriaer        is oatitled       to 104 pie tile        for.moh
            prfaoiiar 00 convtqed an4 30 raturziad. If t!l8 Of-
            flcor 04ycyn cd.7 0110prloonor u..dw t::ls sItkin-
            tion, 13 t.0 antitlod to lG# fur the prloonor and
            83 a&Iftlocnl 10s r02 &&dwlr for ~003 alla 00
            traveled in coke adi ootin~z
                 "If pO44ibL0, I W4Uidll!SY to &lavUP Nil OX- J                         +
            plano~lorr cl t;.c Gbova ruatlonud mattwo anf 03.40
            an ux&uctlun     or jwt u:iai, tilcn~.O obould bo ohor~od
            0houiQ t&v ~OSSlcor without 0 vrarrunt m%6 on onxat
            and aonmy    Cbo yrlUOGOr to Jo11 aCt@r vhiO& ttir9                         .
            la P $A01 iSid a O~~V~OtlOll~                     .'
                  *I bo1low tkmt Artlolo 1030, CoCa of Crtdnal
            rrooodur6, oiuot cijy?l;i t;> felony oaoull in iirazorla .
            county. thu~2ioriff 0S tkl.3 oountp la4lats ti23t
            1?e in or.titlod to 1$f pur nib       for ~aln~ ufter end..
            arrcotln~ R goreon and 30% gor slla ror rut~m&q
            tAnt pdeon by pricnto convoyor~ce, a3d lie ~lOQ0 a0
            a dotoo!;od ahgot frw hio fuu boo& stmlzi~ the tiile-
            ago foe ta bo that rate.        i ara rimblo to niooiollo
            tho fepes ~08 libtcd  on aLa Too aheot ~lt!~ 4.2+t~e
            1030. I old csclooln~ 0. cos:)’ ot tlo foe shrot iaQ
            I 116LwiiIl~ thit you ~1Vt-I1.-aany lnCor-;natlon           +                   ,,.
.                                                                t!lat
            you &i;it huvc la order that I ml@s olarlr~- thin
            c2lttu.r on& lrforfi the Cffloore of thin oouuty or
            the  fQaoathey ixar ahar@ for ouah dutlon PO abovfi
            0awt0a.*
             An ‘;io undfmkiid iour ro~uoet, yoti- do&                      our opti-
    1~ with roforoia? to tho folXodn;2 aattorat                                                   .
       .-




                  (b) "'.wlthouta w&k

                  2.   .kuot   per   .alle   4iloso6       to   d   puaoo offlo~r
            for tiloa@  ln 0 nladorsoanor cam8 under th6 provl-
            oloaa of Scctlon 9,t&lolb    1063, ‘s. C, ‘3., when
            the ollioer aor-vs a a   Qrloonor, 6Ctur cocaiotlon,
            to the aoudy $3 li by private oonveyanaa~ .
                                             ;
                                                                        .., ,'


                                                                :


                                                                    2

                                                                                                          *
                                                                                                      .
                                                       .
&mornblo hlton               C.’ ~mkd,   F&e 3


            3.         :munt       p6r till0 ello~soa to 0 rh43rlrf in
     a felony oano, for troroL by private oocveysnae,
     (n) for ~oir;t to tAo plaao of arrort, atid (b)
     returnln~ with tha prlibOnOre
                                                                                    i
            I.rtiol~ 1065, C. U. I!., prorldse for oortbdn Ce)oa*                               ’
to bo ollo::oP pea00 offloora   to bo toxod au aooto acainat thm
br04b0ct upon            ccmiotlon,      in   nlcdoi.:amor           0.3090. rd. quote
fioa Artlola     1063, Vornon@o Annotated Co&o of Crhlnal ~?ra-.
oodumi, a0 folloxor                                  -
              “The followln~ fees atmll be llloaod tke
     ahorlft,     ~02 other yonoe olfloor porforalng the aaim .
     senloos      Fn nioQorxmmr oaneil, to bo taxwl e&alms
     the &feA&IIlt W OOnViOtionl
            “* . . .
            “9.7or oofiooyln;: 0 prisonor after ooivio-                                     .
     tioa to the oouacy jail,   ror oaoh allo, eoa     on6
     owls&,  by the nertrent prmAtebl.e route b3 ri-
     vat0 oonvopi~ce, tm oonte a dle,     or by ra ip my,                               L
     aQveA aad one-hAli oentil 0 Plloi.
            .* .   .     .     .

           “11. Par each mile he my bo om~ollrd to
     trarol In axeoutin~ ori~al    prooees af4J kwzion-
     in6 or cttaohlncJ dtnooo,  etmn and oiio-half conto.                                           .
     Bor travalinl: In the zeroloo of groo5so Eat ot:,e*
     TJb6  proridad ror tha ciuz 0r                            WVCIIoaQ 040~hillf
     ooata ror encb cl I 6 (~01~ UP                            awturninf;. xr two
     or aoro p~roofio are auntlonoP                            in the ~~crmwrit, or
     t-co OF Gore writs ia the mm                              caoo, ho ehal& okar~o
     only SOr the Giatstnoe eotuqll~                            and aoooaoorlly ..~.
     trQvolod in tlhc'8tmoi'

            1. (a) Ae to the amunt~ For mile all-d       to a
poeco offioor    for travel by prlrote oonvoyirnoo in oo.amotlon
with mking m orrcat nith a mmant in a nLcdo&mnor oars,
it la our opinion that &Q:IUaorviccs or8 wLthl.a thv provi-
sione of soobion U, irrtlole 1065, C. 0. ?., (exeoutW          a~
orininal proceoa) and tbot We orfloor in entltlo.ebto iiuven
and. or.e-hqlf oonte per mile ~olns end returnlz&     (b)    In
080~ thr      aoo cffiosr  travels by .prloata aaweyenoa in oOn-
El6+OA    wr th ankin@ BCIarm!l~,ln  a Bi%o6onoanor0000. xlthou$




                                                       2                                                _i
                                              :   !’


                                                           .
                                                                            ,   .   ~I,..     ,... ~,..   ,.,_   .               .    ,   1   . _    ,    _,

                                                                       .                                                                             .I
^     .                                                                                                                                                        144

                                                          \
    raiiorable Alton             CL Araolb,         Pqa,G

                    :
    ‘a anrrnnt, und owvoya raid prman to Jo1 arid trlnl aiid oon-
     victim follma      it Ii3 our oplrlon thnt ouoh nllur.~o Is not
     within the ;IrsoLiloncr or ::ootlon 11, Art1010 lG5, C, c. P.,
     or any othor  atOtUtOrg provlalon, tind ouoh olfioor oou1d not ,.
    36 ouo~od any an3unt ror euoh nll~eo~o.
               2.. '&OU'(I POnOOOfffOtW, in OOfiIX!OtiOIlflIth Q I&.
    dcslcanor cacc, oozivop~ a prloocor, by ,rrIvato oonvomnoo, to    .
    tm oollllt~ JOll, aftriro:m7lotlon, It Is our oplnIoa.-that un-
    der the provlolons of tiuot~hrtlclb         1065, C. C; F., ouah
    orflcar lo ontftlesb to tcrnaonts gor rtilo for each sllo travelad,
    Odi?~     and       EOt’l&     O&d 8UOh 4mIOUnt WOUu                                    ODAIItitUtQ           A pwt                             Of
    tho  omta tureQ   ae:0IoGt the dofcndont.  1s~thoro 10 only ona
    >rlooncr o:nvayed, aftor O~i~vlctlon, ti, the oounty Jail, t&a.
    pea00 offlcor   La cntltlod to otsrce @ totul. Of OA4 ten contc                                                                                             .
    pr ~11~ ror cuc3 uorvloofh
               Under the provloiona OCJ\rtIolo 1~65, C. Ci 13.. whoa
    a roe .ic nUomd:to tka paoe oflloor         ZOP ~~eoiflod amrices,
    0UOh f0OS ZK8 tGt3cob 08 COOta Cf,@lMt ~th0 d0fOA&eCt,      fMid~WhGA. .
    such coota tir> tclld by tho detcndant, Guoh ozmunt would 0011..
    otltuta fuao Of 2Tlc0 of %ho OrfloW rocclrlnp, ~GaGiQ.The
    ntunar or GiopooItIon 'b&d aocouutlni: Car nuch Tcvs woulcl bo            y
    dtiEstdant UPM a3atAar the ptirtloular OfSloer Involved is oom-
    penoatad OA a fee berrl.6 or~on'tho bPaI0 0r an annuill oalery.
    Lo arit l~~afOzi%dby tke ztote Co~~gtwlIw*8 i]oparLwAt tSot            *.
    iJrazorh County cor,pmeatc(i ita county olrloeq        OZIthe baa18
    or uzmuzl eokwy, wliils the proalnct orflcep~ In rnld oounty
    ura cO2~.ouGatcd on 0 fee beala.      IA th0 CSZO'Or the Oh~rfrf            . *
    ha shsuid 00doat     tat3 r00s pr?vic6d r0r in ;rrtlolo 1.065, c. c. P,,
    and dopoolt wz to the orodlt of tho OCfioarQa          .Alar,- z'und in
    COZ~110:,40UitQ tb* PPOVfGiOASOf SVOtfOA 5, IIrtlCh          3912e.
    IO tho 0008 or preoir1ot orrioaro      (oonut.ablGG) auoh r00fi ool-
    looted   would 00natituto 003pitfmtfon ror th.c3;3 in the rorn 0r
    fooa Or~ofTlO~~ Alao, h;haii she QoDmdnnt layo out or work8
    Out hio fiA'd, the ofilooro    oil Q tte boois (coaatabhma) Would
    bu entltlad to ooUGot one-hu1f of the oouta tros tbo oountr,
    a8 grorldod In Artlole 1055,'C. C. P.
               3. -;tIth roforonoa to pour question PO to mlha~u
    alloirod tho slxrlrf,   In felony oaras,unrllcr the provlolona Oi
    Artlolo 1030, C. C, P., tar &oiAE to tht place Of 8rP3Bt Of
    a poraon alid ror rctumlng oaId.pernon by private oanvepano~, .
    YOnot6 that the fbe0 6AknOratOa tOI' th0 above ICOAtiOAO6
    corvloeo uadar    the prorlrlon8 ot ArtloJe 1030, CI 0. F., __

                                                                   I       :’                                                    .,
                                                                                                                            ,’        .
                                                                                                                      ./,
                        J                                                                                        ,’
                                          _   *                                   ,                                                                   t




fionOmbl6 Alton C; Amold,              jFaeo 5




                                                                                      .
             Vo Cistriot officer      tie11 be pnld by the
       .,tnto or ‘Itoxns nzy foua or oo..;rzlaalon Sor acy
       service perrfoaxod by hia; nor akall the Jtato
       or nr7 oxntj- jay to my aOu0ty orfloer l0 ag ’
       county corrtalnlnG e popalotion of txcnty thousand
       (2O,COO) inh0bltonto or mm         aooording to the -.
       lant ~rccsilin~   Fordoral ~oneue any fue or ooxir-
       elon for arg survlob by aia purroriml ae suoh          '
       offloor;   . . .*
           xn V~SW or thu rm that      th0 r620o anmoroted in
;ztlolo 1030, C. C..P., or6 feea pnid hy ths :dtzte, aad in
vlwa of thy provicione   0r LOoti~n  i, ArtiQLe 3ylis,    it ia
our o~inloir thot the nk&irC’f of Drazorin   County o~mot ool-
lcot from tha ;;tntd orq of the reeo onuzbrot~sd in xrtl~le
1030, L t;. I?., for the ~ocrviooo  mttionodi    aelthcrr could
tar   a!tcrt’f     00;Uoot any r000 ror          csuah oarvlcea  fron    the cow-
t;2olikogh   .he so*tiS bu ofitltlud             to irlaneoeaoary     tna aottil
ox~cr.9~3 la oomwtlo~     thorwith,               unclur tact povlalono        or
~ubQlvlelon (b) otirtlole      )Vj$?,            V. A,    G. Se

                 30 trya that the rorcrgo:nG             ~eatiafoatorily     uimora       :
your 'la(plirloo.              /
                                                                   .-
                                                                                              .
                                                           Youra    wry    truly




                                             /
                                                                                      APPROVELl
                                             i                                         OPINION     .
                                             1                                        ~MMrrrE~\
                                                  '           >                         b c49a
                    .   .                                                             myYizi
                                                                                          urr. /
                                                 1                         .. .‘~K-